Citation Nr: 1515775	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, shortness of breath due to lung and liver problems, diabetes mellitus, sleep apnea and hemorrhoids.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a right hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2015.  A transcript of the hearing has been associated with the claims file.

During his January 2015 videoconference hearing, the Veteran's representative stated that the claims on appeal included the matter of service connection for a bilateral hip disorder.  However, inasmuch as the Veteran claimed service connection for DJD (degenerative joint disease) of the right hip, this is the matter which has been adjudicated by the RO and perfected on appeal.  The issue of service connection for a left hip disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of service connection for disorders of the knees, feet and right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a January 2015 written statement (and on the record during his January 2015 videoconference hearing), the Veteran withdrew his appeal as to the matters of service connection for hypertension, shortness of breath due to lung and liver problems, diabetes mellitus, sleep apnea and hemorrhoids.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claims of service connection for hypertension, shortness of breath due to lung and liver problems, diabetes mellitus, sleep apnea and hemorrhoids; the Board has no further jurisdiction to consider an appeal as to these matters.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The Board was notified of the Veteran's desire to withdraw his appeal as to the matters of service connection for hypertension, shortness of breath due to lung and liver problems, diabetes mellitus, sleep apnea and hemorrhoids.  See January 2015 written statement and January 2015 videoconference hearing transcript.  Hence, there remain no allegations of error of fact or law for appellate consideration concerning these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims and they are dismissed.


ORDER

The appeal as to the matters of service connection for hypertension, shortness of breath due to lung and liver problems, diabetes mellitus, sleep apnea and hemorrhoids are dismissed.


REMAND

The Veteran's service treatment records (STRs) include a December 1976 finding of mild chondromalacia (a December 1976 X-ray study of the right knee was negative).  His STRs also note complaints of painful feet and findings of "little or no arches" in October 1975 (an October 1975 X-ray study of the feet was also negative).  The Veteran has testified that he has continued to experience bilateral knee and foot pain since his complaints in service to the present.  He also claims that his right hip disorder is secondary to his knee and foot disabilities.  The Veteran is competent to testify as to his foot, knee and hip symptoms (and post service VA treatment records show treatment for complaints of foot, knee and right hip pain) .  Although the evidence raises the possibility that he has current foot and knee disorders related to service and a right hip disorder secondary to his foot and/or knee disorders, he has not been afforded a VA examination to address these matters.  In light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), a VA examination to secure nexus opinions is necessary.

Additionally, the Veteran has testified that all of his medical treatment has been through the Montgomery, Birmingham and Tuscaloosa VA Medical Centers (no private treatment).  On remand, any outstanding VA treatment records in connection with the Veteran's claims should be obtained (VA treatment records are constructively of records).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claims, to include records from the Montgomery, Birmingham and Tuscaloosa VA Medical Centers.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his foot, knee and right hip disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on examination of the Veteran and review of his claims file, the examiner should respond to the following: 

(a)  Identify all diagnoses related to either knee, either foot and right hip.  

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current disorder of the left foot, right foot, left knee and/or right knee was incurred in or aggravated by service?

(c)  If it is determined that a disorder of either foot and/or either knee is related to service; is it at least as likely as not (50 percent or higher degree of probability) that any right hip disorder is caused by the foot and/or knee disorder(s).  

(d) if the answer to (c) is no, is it at least as likely as not that the any foot or knee disorder aggravated a right hip disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right hip disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the Veteran's reports of continuous/persistent foot and knee symptoms since service and the foot and knee treatment/X-ray examinations therein.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, the AOJ should review the record and readjudicate these claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


